Citation Nr: 0004857	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  96-21 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from November 1953 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of February 1995 from the San 
Juan, Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
residuals of a head injury as well as entitlement to 
nonservice-connected pension benefits.  The Board in March 
1998, issued a final decision with regard to the service 
connection issue, and remanded the pension issue to the RO 
for further development.  The case has now been returned to 
the Board.


FINDINGS OF FACT

1.  The veteran is 64 years of age, completed high school and 
two years of college education, and has work experience as a 
loan account adjuster for over 20 years as well as work 
experience in construction.

2.  The veteran has no service-connected disabilities; his 
nonservice-connected disabilities include depressive 
disorder, NOS, mild, currently evaluated as 10 percent 
disabling, and vascular headaches, currently evaluated as 10 
percent disabling; with a combined nonservice-connected 
disability rating of 20 percent.

3.  The veteran's disabilities are not of such severity as to 
preclude an average person from substantially gainful 
employment for the remainder of his life.


CONCLUSION OF LAW

The veteran does not have permanent and total disability 
which would preclude an average person from engaging in 
substantially gainful employment.  38 U.S.C.A. §§ 101, 1502, 
1521, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.321(b)(2), 3.340, Part 4, §§ 4.15, 4.17, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran has submitted a 
well grounded claim.  He has submitted evidence that he is 
not employed, and that he suffers from disabilities that he 
contends preclude gainful employment.  Therefore, his claim 
for entitlement to non-service connected pension benefits is 
plausible and well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board also finds that the 
evidence submitted is adequate to render judgment on the 
veteran's appeal.  This evidence includes reports of VA 
examinations, copies of medical records and administrative 
records relative to his claim for disability compensation 
relative to his former employment, written statements from 
the veteran.  Therefore, the Board finds that all relevant 
facts have been properly developed, and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The veteran alleges that his current unemployability is due 
to headaches and an acquired psychiatric disorder.  Evidence 
of record indicates that the veteran worked for a private 
company for over 20 years when there was a change in 
management.  This change in management was apparently quite 
stressful to the veteran and he sought psychological 
treatment therefor in 1992.  Medical records from a private 
psychologist show that the veteran was seen in January and 
for follow-up in May 1992, with complaint of nervousness and 
feeling extremely pressured by his immediate supervisor at 
work.  In January 1993, the veteran was awarded 10 percent 
disability compensation for gnarl physiological functions by 
the State Security Fund of Puerto Rico.  This was 
subsequently increased to 20 percent in April 1997 on the 
recommendation contained in the written report of a 
psychiatrist for the Industrial Commission of Puerto Rico, 
dated October 1996.  

Report of VA general medical examination conducted in 
November 1994, noted complaints of headaches, nervousness, 
and anxiousness.  The veteran indicated he was retired after 
approximately 22 years at the same job which essentially 
involved confiscating cars from people who didn't pay the 
loans.  Physical findings were essentially negative.  
Reference was made to the VA psychiatric report and the 
diagnoses were depression and vascular type headaches.  
Report of VA psychiatric examination also dated November 
1994, indicated that the veteran complained that he felt like 
crying and sometimes desperate.  Objectively, he was alert, 
expressive, spontaneous, and cooperative although rather 
depressed underneath.  There was no evidence of thought 
disorders or perceptive disorder.  He was well oriented.  
Memory was preserved with no looseness of associations.  
Concentration and sensorium were clear and judgment was not 
impaired.  The final diagnosis on Axis I was Depressive 
disorder NOS (mild).  The examiner also assigned a score of 
75 on the Global Assessment of Functioning Scale (GAF Scale) 
which indicates no more than slight impairment in social, 
occupational, or school functioning.

Report of VA psychiatric examination conducted in June 1998, 
indicated that following service the veteran was married and 
completed to years of college.  In 1971 be began working as 
an account adjuster for a private company and was employed 
there until 1992.  The examiner noted there was no evidence 
of psychiatric treatment from 1978 to 1992 at which time the 
veteran reported to the State Insurance Fund because of an 
alleged emotional condition secondary to the pressures that 
he was undergoing at work.  This incident eventually led to 
his retirement from the company and receiving 20 percent 
compensation from the State Insurance Fund.  The veteran 
further reported he was treated by the State Insurance Fund 
for about one year.  He was not currently receiving 
psychiatric treatment; he did get some medications, mostly 
tranquilizers prescribed by the family physician.  The 
veteran was currently working at odd jobs in construction 
because he had the economical need to do so and as he stated, 
"When I stayed at home, I was feeling all sorts of things. 
..."  He reported that he still experienced some occasional 
anxiety but not as before.  Objectively, he was oriented.  He 
displayed adequate affect and mildly anxious and depressed 
mood.  Memory was adequate; intellectual functioning was 
maintained.  

The VA psychiatric examiner further commented that the 
symptoms the veteran originally presented with in 1992 were 
currently less evident because the veteran was involved in 
doing odd jobs.  "Therefore, we do not consider that his 
present condition impairs him from doing some kind of job, as 
there is no apparent serious interference with h is 
interpersonal relations."  The final diagnosis was:  Axis I 
- depression, not otherwise specified (NOS), mild, with some 
anxiety.  He was assigned a GAF score of 70-75.  The examiner 
further commented that the GAF score assigned showed "that 
the symptomatology of the veteran's emotional condition is 
relatively mild or may respond to a specific problem or 
stressful situation.  This does not mean that the veteran is 
impaired in the area of interpersonal relations or that he is 
uncapable [sic] of performing a job."

The Board notes that the veteran has been assigned a 10 
percent disability rating for vascular headaches and a 10 
percent disability rating for depressive disorder, NOS, for a 
combined nonservice-connected disability rating of 20 
percent.  

The law authorizes the payment of pension to veterans with 90 
days or more of recognized wartime service who are 
permanently and totally disabled from nonservice-connected 
disabilities which are not the result of willful misconduct 
and from service-connected disabilities.  In order to 
establish entitlement to VA pension benefits, it is necessary 
that the evidence show that the veteran is permanently and 
totally disabled such as to satisfy the "average person" 
standard, or that he is "unemployable" in the sense that such 
disabilities, permanent in nature, prevent him from securing 
and following substantially gainful employment commensurate 
with his age, his level of education, and his occupational 
background.  38 U.S.C.A. §§ 1502, 1521 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.321, 3.340, 3.342, and Part 4; Talley 
v. Derwinski, 2 Vet. App. 282, 287 (1992).

The schedular criteria for pension is met where the disabled 
person has one permanent disability ratable at 60 percent or 
more or, if there are two or more disabilities, where there 
is at least one disability ratable at 40 percent or more and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 4.16 (1999).

In Brown v. Derwinski, 2 Vet. App. 444 (1992), the Court 
established a test of pension eligibility based on 38 
U.S.C.A. §§ 1502 and 1521 (West 1991 & Supp. 1998).  
According to the Court, permanent and total disability is 
shown either when the veteran is unemployable as a result of 
a lifetime disability or when he suffers from a lifetime 
disability which would render it impossible for the average 
person to follow a substantially gainful occupation.  Id.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation and which is reasonably 
certain to continue throughout the disabled person's life.  
38 C.F.R. § 4.15 (1999).  For pension purposes, the 
permanence of the percentage requirements of § 4.16 is 
required, but the claims of those who fail to meet the 
percentage standards but otherwise meet the entitlement 
criteria and are unemployable may be granted under 38 C.F.R. 
§ 3.321(b)(2) (1999).  When the percentage requirements are 
met, and the disabilities involved are of a permanent nature, 
a rating of permanent and total disability will be assigned 
if the veteran is found to be unable to secure and follow 
substantially gainful employment by reason of such 
disability.  38 C.F.R. § 4.16 (1999).

A permanent and total disability rating under the provisions 
of §§ 4.15, 4.16 and 4.17 will not be precluded by reason of 
the coexistence of misconduct disability when: (a) a veteran, 
regardless of employment status, also has innocently acquired 
100 percent disability, or (b) where unemployable, the 
veteran has other disabilities innocently acquired which meet 
the percentage requirements of §§ 4.16 and 4.17 and would 
render, in the judgment of the rating agency, the average 
person unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. § 4.17(a) (1999).

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
disabilities adversely affect his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 
4.10 (1999).  Regulations require that where there is a 
question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  

In this case, the veteran has no service- connected 
disabilities, and his non service-connected disabilities are 
described and discussed below.

The veteran's nonservice-connected disabilities include 
depressive disorder, NOS (mild), currently evaluated as 10 
percent disabling, and vascular headaches, currently 
evaluated as 10 percent disabling; for a combined nonservice-
connected disability evaluation of 20 percent.  The evidence 
of record, including the recent VA general medical 
examination, contains no evidence showing that the veteran 
suffers from prostrating headache attacks occurring on an 
average of once a month over several months.  38 U.S.C.A. § 
1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4, §4.124a, 
Diagnostic Code 8100 (1999).  Thus, a higher (30 percent) 
evaluation is not warranted.

Further, the findings on private examination and on the 
recent VA psychiatric examination provide no basis for 
assignment of an evaluation in excess of the currently 
assigned 10 percent evaluation for the veteran's depressive 
disorder, NOS.  To that point, the Board notes that mental 
disorders are assigned disability ratings based on a General 
Rating Formula for Mental Disorders described at 38 C.F.R. 
Part 4, § 4.130 (1999).  

That formula provides that occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication will be rated as 10 percent 
disabling.  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
will be rated as 30 percent disabling.  Occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships will be rated as 50 percent disabling.  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships will be rated as 70 percent 
disabling.  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name will be 
rated as 100 percent disabling.  38 C.F.R. Part 4, § 4.130, 
Diagnostic Code 9435 (1999).

The record in this case shows that the veteran has a 
psychiatric diagnosis of depressive disorder, NOS (mild) 
which may be evaluated under the provisions of 38 C.F.R. Part 
4, § 4.130, Diagnostic Code 9435 (1999).  The evidence in 
this case shows that the veteran retired after more than 20 
years of steady employment with one employer.  Although this 
retirement was apparently initiated by a stressful situation 
with a supervisor which caused the veteran to seek 
psychiatric treatment, the Board notes that he is not 
currently under any psychiatric treatment or therapy.  
Furthermore, on the recent VA psychiatric examination, mental 
status evaluation of the veteran showed that he was well-
oriented and cooperative, with relevant and coherent speech.  
His memory was intact for recent and remote events, and he 
did not exhibit any disjointed thinking.  His concentration 
and judgment were good.  The Axis I diagnoses included 
depressive disorder, NOS (mild), with some anxiety.  His 
Global Assessment of Functioning Score was 70-75, indicative 
of mild symptoms.  In addition, the examiner expressly 
commented that the veteran was not incapable of performing a 
job.

These findings do not disclose the presence of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, or mild memory loss such as to warrant assignment 
of a rating in excess of the currently assigned 10 percent 
evaluation.

The record in this case presents no evidence or argument to 
reasonably indicate that the provisions of 38 C.F.R. § 
3.321(b)(2) (1999) are potentially applicable.  There is no 
evidence of circumstances which the appropriate officials 
might find so "exceptional or unusual" as to warrant an 
extraschedular rating with respect to the veteran's 
disabilities.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Based upon the foregoing, the Board finds that the veteran's 
disabilities are not of such severity as to preclude an 
average person from substantially gainful employment for the 
remainder of his life, taking into consideration his age, 
education, and occupational experience.  38 U.S.C.A. §§ 101, 
1502, 1521, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.321(b)(2), 3.340, Part 4, §§ 4.15, 4.17, 4.19 (1999).  
Accordingly, a permanent and total disability rating for 
pension purposes is denied.



ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


